Citation Nr: 1704101	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-41 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for drug addiction.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1975 with service in the Republic of Vietnam from March 1970 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested a Central Office hearing before the Board on his VA Form 9.  In February 2016, however, he cancelled his hearing and has not requested it be rescheduled.  Consequently, the Board can proceed to adjudicate his appeal at this time without prejudice to him.

The case was previously before the Board in April 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2016 Board remand it was explained that although, as a matter of law, direct service connection for alcohol and drug dependence resulting from alcohol and drug abuse cannot be granted, 38 U.S.C.A. § 1110 allows for service connection for an alcohol or drug abuse disability secondary to a service-connected disability if the Veteran can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  See 38 U.S.C.A. §§ 101(16), 105, 1110; Allen v. Principi, 237 F.3d 1368, 1376 (Fed.Cir.2001).  

The Board noted that the Veteran admits that his use of drugs began while he was in Vietnam.  However, he has also stated that he continued to use drugs when he came home to cope with society and to block the events and experiences he had in Vietnam from his mind.  Reading these assertions broadly, the Board interprets them to allege that the Veteran's use of drugs was a means of self-medicating due to symptoms of PTSD, such as re-experiencing symptoms of intrusive recollections and flashbacks.  Service connection for PTSD was awarded in a March 2012 rating decision.  

The Board remanded the claim for additional development including affording the Veteran a VA examination to obtain an appropriate medical opinion regarding whether the Veteran's drug addiction is proximately due, the result of or aggravated by his service-connected PTSD.

Pursuant to the Board remand, the Veteran was afforded a VA examination in August 2016.  After examination the examiner rendered the opinion that the Veteran's diagnosis of drug addiction was not at least as likely as not incurred in or caused by service.  The examiner stated that the Veteran has been diagnosed in the past with substance abuse issues (Cannabis Abuse, Cocaine Abuse).  They were noted to have been in remission for several years.  Based on medical records, there was no indication that the Veteran's substance abuse was secondary to or exacerbated by a diagnosis of PTSD.  None of the Veteran's providers cited his substance abuse as a contributing factor or coping strategy to help him deal with symptoms of PTSD.  

The Board finds that the examiner failed to provide an adequate rationale and does not provide an opinion.  Rather, the examiner deferred to the lack of indication in the medical records that the Veteran's substance abuse was secondary to or exacerbated by a diagnosis of PTSD and a lack of notation by the Veteran's providers that substance abuse was a coping strategy for dealing with the symptoms of PTSD.  That statement reflects reliance on the opinion of others and does nothing to inform the Board of this examiner's judgement on the medical question central to this case and does not include the essential rationale for such an opinion.  

In addition, the examiner did not contemplate VA treatment notes stating that the Veteran reported that he started using marijuana and pills in service to cope with the stress of serving in Vietnam, that he later took cocaine and heroin, and that he started using to help PTSD symptoms.  See, e.g., March 2012, May 2012, and September 2016 VA treatment notes.

As the opinion rendered is inadequate, the Board finds that there has not been substantial compliance with the Board's April 2016 remand and the claim must be remanded to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since September 2016.  38 C.F.R. § 3.159.

In a letter dated in November 2016, the Veteran was notified by the Virginia Department of Veterans Services (DVS) that in September 2016 a large number of documents, including claims files, were discovered in a storage unit belonging to a former DVS employee who had removed the records from a DVS benefits office.  The Veteran was informed that his personal and private information was included in those documents.  DVS's response was to retrieve and secure the documents, notify the VA of the discovery of the records, and review the documents to determine the status of the claims of the veterans whose records were located.

In a second letter dated in November 2016, the Veteran was notified by DVS that it was determined that his VA compensation claim or appeal may have been delayed or otherwise impacted by the incident.  

It is unclear to the Board whether all appropriate action has been taken, to include insuring that the Veteran's record is complete; that is, whether the records indicated in the DVS letters have been associated with the claims file and considered by the AOJ.  Therefore, on remand the above must be accomplished by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since September 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Take all appropriate action to insure that this Veteran's records indicated in the DVS letters have been associated with the claims file.  Notice should be placed in the claims file regarding the actions taken.

3.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a VA medical addendum opinion regarding the etiology of the Veteran's drug addiction.  The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination. 

After reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's drug addiction is caused by or aggravated by the Veteran's already service-connected PTSD.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, the Veteran's claim should be readjudicated to determine if service connection for drug addiction as secondary to service-connected PTSD is warranted, to include consideration of any records associated with the claims file indicated in the DVS letters.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


